Dismiss and Opinion Filed August 1, 2022




                                  S   In the
                            Court of Appeals
                     Fifth District of Texas at Dallas
                              No. 05-22-00525-CV

              ESTATE OF JAMES MORRIS HANKINS, DECEASED

                 On Appeal from the County Court at Law No. 1
                            Grayson County, Texas
                      Trial Court Cause No. 2020-1-433P

                        MEMORANDUM OPINION
                   Before Justices Myers, Carlyle, and Goldstein
                            Opinion by Justice Carlyle
      Appellant HWY 160 Revocable Trust has filed a motion seeking dismissal of

the appeal. We grant the motion and dismiss the appeal. See TEX. R. APP. P.

42.1(a)(1).




                                          /Cory L. Carlyle//
220525f.p05                               CORY L. CARLYLE
                                          JUSTICE
                                  S
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                 JUDGMENT

ESTATE OF JAMES MORRIS                       On Appeal from the County Court at
HANKINS, DECEASED                            Law No. 1, Grayson County, Texas
                                             Trial Court Cause No. 2020-1-433P.
No. 05-22-00525-CV                           Opinion delivered by Justice Carlyle,
                                             Justices Myers and Goldstein
                                             participating.

      In accordance with this Court’s opinion of this date, we DISMISS the appeal.

      We ORDER that appellees Estate of James Morris Hankins, Deceased and
Stephanie Elam recover their costs, if any, of this appeal from appellant HWY 160
Revocable Trust.


Judgment entered this 1st day of August, 2022.




                                       –2–